Title: To James Madison from George Davis, 14 January 1805 (Abstract)
From: Davis, George
To: Madison, James


14 January 1805, Tunis. No. 23. “The last which I had the honor to address to You, was under date of the 9th. December, informing You of the visit of Capt. Campbell, and its object; as also of the result of my remonstrance against the Rais, who plundered Capt. Egery—under the same date, and by return of frigate, I stated to the Consul Genl., and Commodore Barron, the Bey’s expectations relative to the prize.
“On the 5th. Inst., anchored in this Roadsted, the U. S. frigate Congress Capt. Decatur, nine days from Syracuse, which place he left in company with the Tunisien Xebec, having orders to convey her to Tunis, and thence to proceed off Tripoli; the Xebec left him in a calm the night after sailing from Syracuse, and has not since been heard of.
“On the 8th. I was at Bardo, and stated the same to His Excellency the Bey; he observed that the prize would probably find some part of the Coast; and requested me to return his thanks to the Commodore, for his granting a convoy—adding, that the arrival of the frigate, was a fortunate circumstance, as he had a request to make of the Commodore, which he trusted would not be denied him; that for four years, we had evaded all his demands; but as in this instance, no expence would accompany an acquiescence, he did not doubt of receiving a favourable reply; that he had two Corsairs laying in the Port of Malta, which had been sent there for the purpose of repairing &c.; they were now unmann’d, and desired they would be brought to Tunis, by our people; or if that was not practicable, that he would send Tunisien Seamen, and we convoy them. I stated to His Excy. all the objections which the demand admits of, and added that it was so incorrect, as not even to allow my repeating it to the Commodore. His Excellency, then proposed making a Sale, either to us, or the Government of Malta, and we to conduct them as a Regalia—my objections were made in the most decisive manner, against any such transaction; assuring him, that our frank, and open deportment towards his Govt., was evinced in like manner to all Nations with whom we were in friendship; and that, as we Should reject as an indignity, a similar request on the part of Naples, His Excy. ought not to urge his demand with so much warmth.
“He observed that the usages between Christian powers, were not applicable to Barbary States; that a similar favour had been granted, by the English Government; that we, or some other nation, must do it; and as our Vessels of war, were not in very active service at this time, he did not imagine that so much consequence would have been given to his request; that however he would write the Commodore himself, and desired me to forward his letter by an express, Solliciting an immediate reply—I have the honor to enclose You a Copy [not found].
“The Rais, who plundered Capt. Egery, is in Tripoli, and will shortly sail with a Cargo of Grain for the port of Jerba; he is then to return to Tripoli, & take command of the Bashaw’s first Corsair: Capt. Decatur, is acquainted with the circumstance, & I trust, will give us a favourable account of him.
“My last advices from Capt. Bainbridge, are dated Nov. 22d.; they inform us of a return of health among the Officers & Crew. We have considerable falls of rain, which promise an abundant crop, should it continue during this month.”
